Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Final Rejection

The Status of Claims:
Claims 1-13 are pending. 
Claim 1-13 are rejected. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 However, the revised claims 1-13 have some issues to be resolved in the following:

Claims 1-13 are  rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making salts of the claimed compounds, does not reasonably provide enablement for making solvates and hydrates of the claimed compounds.  The specification does not enable any person skilled in the art of synthetic organic chemistry to make the invention commensurate in scope with these claims.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  In the present case the important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed solvate, the lack of predictability in the art, and the broad scope of the claims.
c) There is no working example of any hydrate or solvate formed.  The claims are Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there is no evidence that such compounds exist... the examples of the  '881 patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”  The same circumstance appears to be true here.  There is no evidence that solvates of these compounds actually exist; if they did, they would have formed.  Hence, applicants must show that solvates can be made, or limit the claims accordingly.
g) The state of the art is that is not predictable whether solvates will form or what their composition will be.  In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution.  This phrase is defined in the second paragraph on page 358 of West (Solid State Chemistry).  West, Anthony R., "Solid State Chemistry and its Applications, Wiley, New York, 1988, pages 358 & 365.  The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced.  In the first paragraph on page 365, West (Solid State Chemistry) says, “it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent".  Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal.  One cannot predict the stoichiometry of the formed solvate, i.e. if one, two, or a half a molecule of solvent added per molecule of host.  In the same paragraph on page 365 West (Solid State Chemistry) explains that it is possible to make meta-stable non-equilibrium solvates, further clouding 
h) The breadth of the claims includes different compounds of Chemical Formula (I) as well as the presently unknown list of solvents embraced by the term "solvate".  Thus, the scope is broad.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to practice Applicants' invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The rejection of Claim(s) 1-8 under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2015/099392 to Yoo Sang Ku. is withdrawn due to the modification of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The rejection of Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11 of U.S. Patent No. 9783551. is withdrawn due to the modification of the claims.

Claim Rejections - 35 USC § 103
I.	Applicants’ arguments filed 12/06/21 has been fully considered, they are persusive.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The rejection of Claims 1-8 under 35 U.S .C. 103 as being unpatentable over Fanie R. van Heerden et al. Structure and Synthesis of some complex Pyranoflavonoids from Bark of Dalbergia nitidula Welw. Ex Bak. And Nadin Al Shukor et al is withdrawn due to the modification of the claims.


Applicants’ Argument		
II. 	  Applicants argue the following issues:
	 
A.	Claims 1-8 stand rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 5-11 of U.S. Patent No. 9,783,551. See Action, page 5. 
Claims 5-11 of U.S. Patent No. 9,783,551 are directed to methods of treating metabolic syndromes with a racemic mixture, not an enantiomerically enriched compound. The data in the present application evinces a significant advantage in administering the (R) enantiomer for treating diabetes and a significant advantage in administering the (S) enantiomer for treating obesity. This advantage is not described or suggested by U.S. Patent No. 9,783,551 and so, fQr at least these 
Independent Claims 1 and 5 Are Patentable 
A. Independent claims 1 and 5 stand rejected under 35 U.S.C. §102 as allegedly being 
anticipated by Yoo. See Action, page 2. 
Applicant submits that claims 1 and 5 are patentable over Yoo for at least the reason that Yoo does not describe or suggest administering a compound having the structure of Chemical Formula (I) wherein the compound is optically active due to enantiomeric enrichment with the 
(R) enantiomer (claim 1) or the (S) enantiomer (claim 5). Yoo is directed to administering racemic compounds for the treatment of metabolic disorders and does not describe any benefit to administering an enantiomerically enriched compound. The data in the present application evinces a significant advantage in administering the (R) enantiomer for treating diabetes and asignificant advantage in administering the (S) enantiomer for treating obesity. See, e.g., [0137]-[0157] and Figures 3-7 of the published application. This advantage is not described or suggested by Yoo and so one of ordinary skill in the art at the time of the invention would not have been motivated to purify the compounds of Yoo to provide enantiomerically-enriched compounds and use such compounds for the treatment of diabetes (for the (R) enantiomer) or obesity (for the (S) enantiomer). Thus, Applicant submits that claims 1 and 5 are patentable over Yoo and respectfully requests that this rejection be withdrawn. 

B. Independent Claims 1 and 5 stand rejected under 35 U.S.C. §103 as allegedly being unpatentable over van Heerden and Shukor. See Action, page 6. Applicant submits that claims 1 and 5 are patentable over van Heerden and Shukor for at least the reason that van Heerden and Shukor do not describe or suggest administering a compound having the structure of Chemical Formula (I) wherein the compound is optically active due to enantiomeric enrichment with the (R) enantiomer (claim 1) or the (S) enantiomer (claim 5). The Action cites structure (6) of van Heerden as teaching the compound of Chemical Formula (I) but van Heerden's structure (6) is not directed to an (R) or (S) enantiomer or an enantiomerically enriched compound or composition. Shukor is also not directed to enantiomerically-enriched compounds and so neither reference describes or suggests using an enantiomerically-enriched compound to treat diabetes or obesity. 
did not provide any effect on obesity and even states, "Evidences from these studies provide a basis for the use of selected flavonoids as functional food and health supplements targeting obesity. However, results are still inconsistent and incomplete." Shukor, page 507, 2"d paragraph. Shukor also does not describe any studies describing the effects of isoflavenoids on diabetes. Furthermore, the data in the present application evinces that the enantiomeric enrichment of the compound of Formula (I) has significant and unexpected effects on the treatment of diabetes and obesity such that surprisingly the (R) enantiomer provides an unexpected benefit in treating diabetes while the (S) enantiomer provides an unexpected benefit in treating obesity. Such results are neither taught nor suggested by van Heerden or Shukor. As such, Applicant submits that claims 1 and 5 are patentable over van Heerden in view of Shukor and respectfully requests that this rejection be withdrawn. 
 
Various Dependent Claims Are Separatelv Patentable 
Applicant further traverses the rejection of the dependent claims. However, as each of these claims depends from a base claim that is believed to be in condition for allowance, Applicant does not believe that it is necessary to argue the allowability of each dependent claim individually. Applicant does not necessarily concur with the interpretation of these claims, nor with the bases for rejection set forth in the Office Action. Additionally, various dependent claims have additional bases for patentability. As such, Applicant reserves the right to address the patentability of these claims individually as necessary in the future. 


Regarding the applicant’s arguments, the examiner has noted applicant’s arguments and they are persuasive. However, as indicated in the  above, there are some issues under under 35 U.S.C. 112, first paragraph, to be resolved.  
Therefore, the application is not yet ready for its allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        12/29/21